Citation Nr: 1225329	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  05-35 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for rheumatic heart disease, to include on the basis of aggravation.

2.  Entitlement to service connection for posttraumatic stress disorder ("PTSD") based on personal assault and/or military sexual trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to July 1967

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Sioux Falls, South Dakota, which, in pertinent part, denied the Veteran's claims of entitlement to service connection for rheumatic heart disease, to include on the basis of aggravation, and PTSD.  

In July 2005, the Veteran testified before a Decision Review Officer at the Sioux Falls RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has previously considered these claims.  In October 2008, the claims were remanded for additional development.  Thereafter, in a March 2010 Supplemental Statement of the Case ("SSOC"), the Appeals Management Center ("AMC") in Washington, DC, continued the denial of the claims.  In October 2010, the claims were again remanded for additional development, specifically, to provide the Veteran with appropriate notice of how to substantiate a service connection claim based on aggravation, and to attempt to obtain records from the Social Security Administration ("SSA").  This was accomplished and in a March 2012 SSOC, the AMC continued to denied the Veteran's claims.  The claims folder has been returned to the Board for additional appellate proceedings.  

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends he has rheumatic heart disease and PTSD, both of which he avers are the result of active military service.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to adjudication of these claims.

The United States Court of Appeals for Veterans Claims has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of a remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  

Review of the claims folder reveals that, in an August 2010 statement on behalf of the Veteran, his representative argued that, although two volumes of VA outpatient treatment records were added to the claims folder following the Board's October 2008 remand, the AMC failed to discuss such evidence in its March 2010 SSOC.  In its October 2010 remand, the Board observed that, although these records had been noted in the "evidence" section of the SSOC, there was not an actual discussion of the evidence in the discussion of the "reasons and bases" for the decision.  Thereafter, although the Board noted, in the body of the remand, that an SSOC must contain a summary of the evidence and applicable laws and regulations considered pertinent to the issues on appeal, it neglected to provide instructions to the RO/AMC in the "action" paragraph to discuss these records.

Therefore, although the Board regrets the necessity of another remand, it nonetheless finds that such action is necessary to allow the RO/AMC to review and consider the Veteran's VA treatment records, dated February 2005 through December 2008, as  part of its readjudication of the claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review the VA treatment reports of record, dated February 2005 through December 2008, and discuss such records in the "reasons and bases" section of the SSOC.  

2.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

